DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

APPLICATION STATUS
Claims 1-14 were pending.
Claims 1 and 7 are newly amended.
Claims 1-14 remain pending and have been examined herein.
RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS
– 35 USC § 103 –
Claims 1-14 were rejected under 35 U.S.C. § 103 as being unpatentable over Strelioff et al., US 2013/0345937 (“STRELIOFF”), in view of Magane et al., US 2009/0009306 (“MAGANE”), in further view of Redden et al., US 2015/0015697 (“REDDEN”). 
Applicant’s remarks filed 05/12/2021 have been fully considered but are not persuasive.
	Re claim 1, Applicant argues, 
“Magane is directed to a completely different task than the present Application (as well as Strelioff). In particular, Magane is directed to detecting an obstacle around a vehicle and a distance from the vehicle to that object to warn a driver about a possible risk of collision with the object. On the other hand, Strelioff is directed to controlling a height of an agricultural equipment component by determining an average crop height so that the agricultural equipment component is maintained a predetermined distance from the top level of the crop. A person skilled in the art thus would not have looked to the teachings of Magane to modify Strelioff, especially in a manner that would arrive at the claimed invention since the objective task of the present Application is completely different, e.g., the reliable detection of plant heights and the density of the plants…”.

The Examiner respectfully disagrees.  In particular, the disclosures of both STRELIOFF and MAGANE were referenced by the Applicant in their IDS submitted 08 January 2021.  Thus, even Applicant admits, by virtue of the IDS, that both disclosures are particularly relevant to the claimed invention and that one of ordinary skill in the art may indeed have looked to them or any other submitted prior art reference, amongst others, to render the claimed invention obvious, as has been determined by the Examiner in this application.  Accordingly, Applicant’s arguments are not persuasive.

Furthermore re claim 1, Applicant argues that Redden does not teach “wherein the sensor unit is provided on a spray boom of a field sprayer of a vehicle, the sensor unit being arranged adjacent to at least one spray nozzle of the spray boom” or “wherein the evaluation unit ascertains at least a structure of plants, a height value and a density of the plants from the first reflection signal and the second reflection signal, and wherein the evaluation unit determines a horizontal distance between neighboring plants from the first reflection signal and the second reflection signal.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Specifically, the rejection of record relies upon Strelioff in view of Magane and further in view of Redden. See rejection under 35 USC 103 for detailed analysis.

Further re claim 1, Applicant argues that there is no reason to combine Redden with Strelioff because:
“the agricultural equipment component of Strelioff is a cutter bar 201. Strelioff is directed to maintaining information about the height of the plants in order to maintain the cutter bar at a certain height with respect to the plants for cutting purposes. Since there is no treatment provided by the cutter bar 201 that is to be adjusted, such as pesticides or fertilizer, etc., the determination of a horizontal distance between the plants or determination of plant density is not necessary in Strelioff.”

The Examiner respectfully disagrees. In particular, Strelioff discloses agricultural equipment VG sprayer booms 101 to provide treatment. See [0024] – “ultrasonic sensor modules 105 are mounted on each of the VG sprayer booms 101.” 
In response to Applicant’s claims that claim 7 is patentable for analogous reasons as claim 1 and that claims 2-6, 8-14 are patentable by virtue of dependency upon claims 1 or 7, Examiner respectfully disagrees for the same reasons discussed with respect to claim 1 hereinabove.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Strelioff et al., US 2013/0345937 (“STRELIOFF”), in view of Magane et al., US 2009/0009306 (“MAGANE”), in further view of Redden et al., US 2015/0015697 (“REDDEN”).

Re claim 1, STRELIOFF discloses an agricultural detection device ([0024] – variable geometry sprayer arranged on a tractor with ultrasonic sensor modules) comprising: 
a sensor unit comprising a first sensor with a first directivity ([0025] – ultrasonic sensors), the first sensor being configured to emit a first transmission signal and to receive a first reflection signal ([0026] – ultrasonic sensor modules operable to transmit and receive ultrasonic sound waves); 
an evaluation unit ([0027] – controller unit 107); and 
a control unit ([0027] – control circuit 307), 
wherein the first sensor has a second directivity and emits a second sensor signal with the second directivity and receives a second reflection signal, or the sensor unit comprises a second sensor arranged adjacent to the first sensor with a second directivity for emitting the second transmission signal and for receiving the second reflection signal ([0025] – ultrasonic sensors modules, e.g., 2, each mounted to the cutter bar; [0026] – ultrasonic sensor modules operable to transmit and receive ultrasonic sound waves), 
wherein the evaluation unit ascertains at least the structure of plants and a height value from the first reflection signal and the second reflection signal ([0093-0094] – ground level structure and top of crop height values)
wherein the sensor unit is provided on a spray boom of a field sprayer of a vehicle, the sensor unit being arranged adjacent to at least one spray nozzle of the spray boom ([0024] – ultrasonic sensor modules 105 are mounted on each of the VG sprayer booms 101 in positions in which they are able to project a pulse of ultrasound in a downwards facing cone towards the area directly underneath the VG sprayer boom on which it is mounted.)
STRELIOFF fails to explicitly disclose wherein the first directivity is smaller in width than the second directivity and wherein the control unit switches between the first directivity and the second directivity; wherein the evaluation unit ascertains a density of the plants; and wherein the evaluation unit determines a horizontal distance between neighboring plants from the first reflection signal and the second reflection signal.
However MAGANE, in the same or in a similar field of endeavor, teaches wherein a first directivity is smaller in width than a second directivity ([0010-0011] – wide/narrow directivity) and wherein a control unit switches between a first directivity and a second directivity ([0019] – controller changes a directivity of the ultrasonic sensor; [0035] – sensor may comprise multiple ultrasonic sensors).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the agricultural detection device of STRELIOFF to include the particular ultrasonic sensor technology of MAGANE.  One would have been motivated to do so in order to recognize objects both near and far, thus reducing any undetectable areas (MAGANE at [0020]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, MAGANE merely teaches that it is well-known to have an ultrasonic sensor system with variable directivity.  Since both STRELIOFF and MAGANE disclose similar ultrasonic sensor modules, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Moreover REDDEN, in the same or in a similar field of endeavor, teaches an evaluation unit that ascertains a density of the plants ([0127] – plant density); and wherein the evaluation unit determines a horizontal distance between neighboring plants from the first reflection signal and the second reflection signal ([0127] – plant growth density, e.g., number of plants per area inherently disclosing a horizontal distance between neighboring plants; [0043] – distance to the closest plant neighbors).
Further still, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the agricultural detection device of STRELIOFF to include the sensor measurements of REDDEN.  One would have been motivated to do so in order to adjust plant treatments (REDDEN at [0044]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, REDDEN merely teaches that it is well-known to calculate plant density and plant growth density.  Since both STRELIOFF and REDDEN disclose similar agricultural sensor systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	
Re claim 2, STRELIOFF/MAGANE/REDDEN renders obvious the device of claim 1, as shown above.
STRELIOFF further discloses wherein the first sensor is an ultrasonic sensor ([0024] – ultrasonic sensor module 105).

Re claim 3, STRELIOFF/MAGANE/REDDEN renders obvious the device of claim 1, as shown above.
STRELIOFF further discloses wherein the first directivity is a sound beam ([0026] – ultrasonic sound wave).
STRELIOFF fails to explicitly disclose wherein the sound beam has a width between 30 cm and 70 cm at a distance of 1m to the first sensor.
However MAGANE, in the same or in a similar field of endeavor, teaches an ultrasonic sensor module with variable directivity capable of changing the directivity and the sensing distance of the module (e.g., beam width 30-70 cm at 1 m distance) ([0010-0011, 0019] – plurality of operational modes to change directivity and sensing distance).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the agricultural detection device of STRELIOFF to include the particular ultrasonic sensor technology of MAGANE.  One would have been motivated to do so in order to recognize objects both near and far, thus reducing any undetectable areas (MAGANE at [0020]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, MAGANE merely teaches that it is well-known to have an ultrasonic sensor system with variable directivity and sensing distance.  Since both STRELIOFF and MAGANE disclose similar ultrasonic sensor modules, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 4, STRELIOFF/MAGANE/REDDEN renders obvious the device of claim 1, as shown above.
STRELIOFF further discloses wherein the second directivity is a sound beam ([0026] – ultrasonic sound wave).
STRELIOFF fails to explicitly disclose wherein the sound beam has a width between 80 cm and 120 cm at a distance of 1m to the first sensor.
However MAGANE, in the same or in a similar field of endeavor, teaches an ultrasonic sensor module with variable directivity capable of changing the directivity and the sensing distance of the module (e.g., beam width 80-120 cm at 1 m distance) ([0010-0011, 0019] – plurality of operational modes to change directivity and sensing distance).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the agricultural detection device of STRELIOFF to include the particular ultrasonic sensor technology of MAGANE.  One would have been motivated to do so in order to recognize objects both near and far, thus reducing any undetectable areas (MAGANE at [0020]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, MAGANE merely teaches that it is well-known to have an ultrasonic sensor system with variable directivity and sensing distance.  Since both STRELIOFF and MAGANE disclose similar ultrasonic sensor modules, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 5, STRELIOFF/MAGANE/REDDEN renders obvious the device of claim 1, as shown above.
STRELIOFF further discloses wherein the first sensor is an ultrasonic sensor ([0024] – ultrasonic sensor module 105).
STRELIOFF fails to explicitly disclose wherein the second sensor is a radar sensor with a detection field as the second directivity, and wherein the detection field has a width between 80 cm and 2 m at a distance of 1 m to the radar sensor.
However MAGANE, in the same or in a similar field of endeavor, teaches an ultrasonic sensor module with variable directivity capable of changing the directivity and the sensing distance of the module (e.g., beam width 80-120 cm at 1 m distance) ([0010-0011, 0019] – plurality of operational modes to change directivity and sensing distance).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the agricultural detection device of STRELIOFF to include the particular ultrasonic sensor technology of MAGANE.  One would have been motivated to do so in order to recognize objects both near and far, thus reducing any undetectable areas (MAGANE at [0020]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, MAGANE merely teaches that it is well-known to have an ultrasonic sensor system with variable directivity and sensing distance.  Since both STRELIOFF and MAGANE disclose similar ultrasonic sensor modules, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Moreover REDDEN, in the same or in a similar field of endeavor, teaches a multi-sensor agricultural detection system ([0050] – detection mechanism may include multiple sensors) comprising ultrasonic and radar sensors ([0054] – detection mechanism may include, e.g., ultrasound, radar, or other types of signals).
Further still, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the agricultural detection device of STRELIOFF to include the particular sensor structure of REDDEN.  One would have been motivated to do so in order to adjust plant treatments (REDDEN at [0044]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, REDDEN merely teaches that it is well-known to to employ a multi-sensor system using ultrasound and radar technology.  Since both STRELIOFF and REDDEN disclose similar agricultural sensor systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 6, STRELIOFF/MAGANE/REDDEN renders obvious the device of claim 1, as shown above.
STRELIOFF further discloses wherein the first sensor is an ultrasonic transducer ([0026] – ultrasonic transducer 301).
STRELIOFF fails to explicitly disclose wherein the first sensor has variable directivity.
However MAGANE, in the same or in a similar field of endeavor, teaches an ultrasonic sensor module with variable directivity capable of changing the directivity and the sensing distance of the module (e.g., beam width 80-120 cm at 1 m distance) ([0010-0011, 0019] – plurality of operational modes to change directivity and sensing distance).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the agricultural detection device of STRELIOFF to include the particular ultrasonic sensor technology of MAGANE.  One would have been motivated to do so in order to recognize objects both near and far, thus reducing any undetectable areas (MAGANE at [0020]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, MAGANE merely teaches that it is well-known to have an ultrasonic sensor system with variable directivity and sensing distance.  Since both STRELIOFF and MAGANE disclose similar ultrasonic sensor modules, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 7, Applicant recites claim limitations of the same or substantially the same scope as that of claim 1.  Accordingly, claim 7 is rejected in the same or substantially the same manner as claim 1.  


Re claim 8, STRELIOFF/MAGANE/REDDEN renders obvious the method of claim 7, as shown above.
STRELIOFF further discloses wherein the second transmission signal is emitted via the second sensor ([0025] – two ultrasonic sensors), wherein the first transmission signal and the second transmission signal are emitted simultaneously ([0032] – transmit cycle).

Re claim 9, STRELIOFF/MAGANE/REDDEN renders obvious the device of claim 7, as shown above.
STRELIOFF fails to explicitly disclose wherein the first transmission signals and the second transmission signals are emitted in alternation.
However MAGANE, in the same or in a similar field of endeavor, teaches an ultrasonic sensor module with variable directivity wherein a first transmission signal and a second transmission signal are emitted in alternation ([0138-0140] – switch signal characteristics at regular or irregular intervals).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify the agricultural detection device of STRELIOFF to include the particular ultrasonic sensor technology of MAGANE.  One would have been motivated to do so in order to recognize objects both near and far, thus reducing any undetectable areas (MAGANE at [0020]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, MAGANE merely teaches that it is well-known to have an ultrasonic sensor system with variable directivity and sensing distance transmitted in alternation.  Since both STRELIOFF and MAGANE disclose similar ultrasonic sensor modules, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 10, STRELIOFF/MAGANE/REDDEN renders obvious the method of claim 7, as shown above.
STRELIOFF further discloses wherein the first transmission signals are generated by a first ultrasonic transducer ([0026] – transducer 301).

Re claim 11, STRELIOFF/MAGANE/REDDEN renders obvious the method of claim 7, as shown above.
STRELIOFF further discloses wherein the second transmission signals are generated by a second ultrasonic transducer or by a radar sensor ([0026] – transducer 301).

Re claim 12, STRELIOFF/MAGANE/REDDEN renders obvious the method of claim 7, as shown above.
STRELIOFF further discloses wherein, in the first and second reflection signals, a rising slope is ascertained via a slope threshold ([0102-0106] – virtual ground; [Fig. 11]).
Re claim 13, STRELIOFF/MAGANE/REDDEN renders obvious the method of claim 12, as shown above.
STRELIOFF further discloses wherein, in the first and second reflection signals, a height value is ascertained via a height threshold ([0076-0082] – virtual crop height value; [Fig. 8]).

Re claim 14, STRELIOFF/MAGANE/REDDEN renders obvious the method of claim 13, as shown above.
STRELIOFF further discloses wherein the height value is ascertained after exceeding the slope threshold and the height threshold ([0076-0082] – top of crop value distance; [Fig. 8]).
ADDITIONAL PRIOR ART
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
WO 2019169434 A1, Hamilton – agricultural radar system for determining conditions of the environment including crop measurements.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JULIANA CROSS/               Examiner, Art Unit 3648                      

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648